Atkinson, J.
1. Where in a suit for different forms of relief a demurrer is sustained as to so much of the petition as relates to specified portions of the relief prayed for, and is overruled as to the remaining portion, and exceptions pendente lite to the adverse ruling are presented by the plaintiff and are duly allowed and filed, and a final bill of exceptions, also sued out by the plaintiff, is dismissed in the Supreme Court on the ground that it is prematurely brought, such dismissal will not destroy the exceptions pendente lite; but after final judgment in the case error may be assigned on the rulings excepted to pendente lite, in the bill of exceptions assigning error on the final judgment. Durrence v. Waters, 143 Ga. 223 (84 S. E. 471).
2. A suit in equity against several persons, concerning several things of distinct natures, is demurrable. Conley v. Buck, 100 Ga. 187 (28 S. E. 97); Marshall v. Means, 12 Ga. 61 (56 Am. D. 444). Applying this rule the judgment of the trial-court, holding the petition (the substance of which is set forth in Richter v. Macon Gas Co., 144 Ga. 650, 87 S. E. 895), to be multifarious, will not be reversed.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.